UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7638


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DANIEL JUNIOR MCNEIL,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge.  (1:10-cr-00406-WO-1; 1:13-cv-00718-
WO-LPA)


Submitted:   March 29, 2016                 Decided:   March 31, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Remanded by unpublished per curiam opinion.


Daniel Junior McNeil, Appellant Pro Se.      Lisa Blue Boggs,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Daniel Junior McNeil, a federal prisoner, seeks to appeal

the   district      court’s     order    adopting          the   magistrate        judge’s

recommendation and denying relief on his 28 U.S.C. § 2255 (2012)

motion.    Parties in a civil action in which the United States is

a party have 60 days following entry of judgment in which to

file a notice of appeal.            Fed. R. App. P. 4(a)(1)(B).                        “[T]he

timely    filing    of   a    notice    of       appeal    in    a   civil      case    is   a

jurisdictional requirement.”              Bowles v. Russell, 551 U.S. 205,

214 (2007).

      Because McNeil is incarcerated, the notice of appeal is

considered filed on the date it was properly delivered to prison

officials for mailing to the court.                       Fed. R. App. P. 4(c)(1);

Houston v. Lack, 487 U.S. 266, 276 (1988).                       The record does not

conclusively reveal when McNeil delivered the notice of appeal

to prison officials for mailing.                    Accordingly, we remand the

case for the limited purpose of allowing the district court to

obtain    this     information     from      the     parties         and   to    determine

whether the filing was timely under Fed. R. App. P. 4(c)(1) and

Houston v. Lack.             The record, as supplemented, will then be

returned to this court for further consideration.

                                                                                  REMANDED




                                             2